DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on March 24th, 2022 has been considered.  By this amendment, claim 16 has been amended, claims 1-15 and 17-20 have been cancelled, and claims 21-39 have been newly added.  Accordingly, claims 16 and 21-39 are pending in the present application in which claims 16, 21, and 31 are in independent form.  Applicant’s amendment to the title has been accepted.
Claim Objections
Claim 28 is objected to because of the following informalities:  
In claim 28, lines 4-5, it appears that the Applicant intended to claim that “an elevation of a bottommost surface of the encapsulant is between an elevation of the bottom surface of the lead part and a bottommost surface of the second conductive layer”.  Thus, “the first conductive layer” should be amended to --the second conductive layer--.
Appropriate correction is required.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (U.S. Pub. 2016/0293531).
In re claim 16, Lu discloses  a method for manufacturing a package structure, comprising providing a lead frame comprising a die paddle 13 (see paragraphs [0040], [0055] and fig. 4A), an outer lead portion 15’ and an inner lead portion 15 connected to the outer lead portion 15’, wherein the outer lead portion 15’ and the inner lead portion 15 are encapsulated by an encapsulant 15 (see paragraph [0040] and fig. 4C); etching a surface of the outer lead portion 15’ and a surface of the inner lead portion 15 in a single operation, so as to form an etched surface of the outer lead portion 15’ and an etched surface of the inner lead portion 15 that are recessed from a surface of the encapsulant 18 (see paragraph [0056] and fig. 4D); and forming a first conductive layer 8 (interconnection element) on the etched surface of the outer lead portion 15’, wherein a surface of the first conductive layer 8 is protruded beyond from the surface of the encapsulant 18 (see paragraph [0059] and fig. 5), wherein etching the surface of the outer lead portion 15’ and the surface of the inner lead portion 15 is performed after the outer lead portion 15’ and the inner lead portion 15 are encapsulated by the encapsulant 18 (see paragraphs [0055]-[0057] and figs. 4C-E and 5).

    PNG
    media_image1.png
    409
    730
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    377
    705
    media_image2.png
    Greyscale

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minamio et al. (U.S. Patent 6,642,609), newly cited.
In re claim 21, Minamio discloses a package structure, comprising a lead 16 consisting of an outer lead portion (outermost portion of lead 16) and an inner lead portion (innermost portion of lead 16), wherein the outer lead portion has a top surface and a bottom surface opposite to the top surface, the inner lead portion having a top surface and a bottom surface opposite to the top surface (see col. 9, lines 43-59, col. 1, lines 1-57 and figs. 10-13); and an encapsulant 15 covering the top surface of the outer lead portion and the top surface of the inner lead portion (see col. 11, lines 36-57 and figs. 10-13), wherein an elevation of the bottom surface of the outer lead portion is lower than any part of the inner lead portion (see col. 11, lines 1-57 and figs. 10-13).  Notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), therefore, Examiner tails to position that the elevation of the bottom surface of the outer lead portion is the lowermost surface of the outer lead portion and it is lower than any part of the inner lead portion of the lead 16, see marked-up version of fig. 13 below).

    PNG
    media_image3.png
    364
    782
    media_image3.png
    Greyscale

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamio et al. (U.S. Patent 6,642,609), newly cited, in view of Chien-Hung et al. (U.S. Pub. 2003/0006055), newly cited.
In re claim 22, as applied to claim 21 above, Minamio is silent to wherein the outer lead portion comprises a conductive layer, and the conductive layer comprises a first portion embedded in the encapsulant and a second portion protruded beyond the encapsulant.
However, Chien-Hung discloses in a same field of endeavor, a package structure, including, inter-alia, wherein the outer lead portion 240 comprises a conductive layer 262, and the conductive layer 262 comprises a first portion embedded in the encapsulant 220 (note that, the first portion of the conductive layer is extended into the encapsulant 220) and a second portion protruded beyond the encapsulant 220 (note that, the second portion of the conductive layer is protruded from the outer lead portion 240) (see paragraph [0025] and fig. 4).

    PNG
    media_image4.png
    459
    750
    media_image4.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Chien-Hung into the package structure of Minamio in order to enable wherein the outer lead portion comprises a conductive layer, and the conductive layer comprises a first portion embedded in the encapsulant and a second portion protruded beyond the encapsulant in Minamio to be formed because in doing so the conductive layer would facilitating in electrically connecting the chip to the printed circuit board and thus improve the functionality of the package structure (see paragraph [0025] of Chien-Hung).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 23, as applied to claim 22 above, Minamio in combination with Chien-Hung discloses wherein the outer lead portion 240 further comprises a lead part having a bottom surface in contact with the conductive layer 262, the bottom surface of the lead part and the bottom surface of the inner lead portion are at substantially the same elevation, and the conductive layer 262 is spaced apart from the bottom surface of the inner lead portion (see paragraph [0025] and fig. 4 of Chien-Hung).
In re claim 24, as applied to claim 21 above, Minamio in combination with Chien-Hung discloses wherein the outer lead portion 240 comprises a conductive layer 262 and a lead part having a bottom surface in contact with the conductive layer 262, and an elevation of a bottommost surface of the encapsulant 220 is between an elevation of the bottom surface of the lead part and a bottommost surface of the conductive layer 262 (see paragraph [0025] of Chien-Hung).
In re claim 25, as applied to claim 24 above, Minamio in combination with Chien-Hung discloses wherein the conductive layer 262 comprises a first portion embedded in the encapsulant 220 and a second portion protruded beyond the encapsulant 220, the first portion of the conductive layer has a first thickness, and the second portion of the conductive layer has a second thickness (see paragraph [0025] and fig. 4 of Chien-Hung).
Chien-Hung is silent to wherein the second portion of the conductive layer has a second thickness less than the first thickness.
However, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thicknesses of the first portion of the conductive layer and the second portion of the conductive layer during routine experimentation so that the second portion of the conductive layer has a second thickness less than the first thickness because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable thickness involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 26, as applied to claim 21 above, Minamio discloses wherein the package structure further comprising a die paddle 1 spaced apart from the inner lead portion (see col. 12, lines 1-11 and fig. 13) but is silent to a first conductive layer disposed on the die paddle, the first conductive layer comprising a first portion embedded in the encapsulant and a second portion protruded beyond the encapsulant.
However, Chien-Hung discloses in a same field of endeavor, a package structure, including, inter-alia, wherein a first conductive layer 262 disposed on the die paddle, the first conductive layer 261 comprising a first portion embedded in the encapsulant 220 and a second portion protruded beyond the encapsulant 220 (see paragraph [0025] and fig. 4).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Chien-Hung into the package structure of Minamio in order to enable a first conductive layer disposed on the die paddle, the first conductive layer comprising a first portion embedded in the encapsulant and a second portion protruded beyond the encapsulant in Minamio to be formed because in doing so the first conductive layer would facilitating in electrically connecting the chip to the printed circuit board and thus improve the functionality of the package structure (see paragraph [0025] of Chien-Hung).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 27, as applied to claim 26 above, Minamio in combination with Chien-Hung discloses wherein the first conductive layer 261 is spaced apart from the bottom surface of the inner lead portion (see paragraph [0025] and fig. 4 of Chien-Hung).
In re claim 28, as applied to claim 26 above, Minamio in combination with Chien-Hung discloses wherein the outer lead portion 240 comprises a second conductive layer 262 and a lead part having a bottom surface in contact with the second conductive layer, and an elevation of a bottommost surface of the encapsulant 220 is between an elevation of the bottom surface of the lead part and a bottommost surface of the first conductive layer (see paragraph [0025] and fig. 4 of Chien-Hung).
				           Allowable Subject Matter
Claims 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 31-39 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 31, in particular, the prior art of record does not teach “an insulating coating layer on the bottom surface of the inner lead portion and contacting the encapsulant", as recited in independent claim 31.
Claims 32-39 also allowed as being directly or indirectly dependent of the allowed independent base claim.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 16 and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang Chien et al.		U.S. Patent 8,106,492 	Jan. 31, 2012.
McLellan et al.		U.S. Patent 7,411,289	Aug. 12, 2008.
Park et al.			U.S. Pub. 2006/0035414	Feb. 16, 2006.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892